Upon reargument and reconsideration of this case on rehearing, a majority of this Court have reached the conclusion that the opinion heretofore rendered herein on November 10, 1933, should be adhered to in all particulars as to the law of the case, but that the judgment of the Criminal Court of Record should be reversed and a new trial awarded on the ground that the ends of justice will be best subserved by granting a new trial on the authority of Council v. State, 111 Fla. 173,149 Sou. Rep. 13, and Haag v. State, 111 Fla. 781,149 Sou. Rep. 566, wherein it was held that where evidence supporting a conviction for felony bears such earmarks of falsehood and uncertainty as to amount to a legal insufficiency of the evidence to support the verdict, a new trial will be awarded by the appellate court in order that another jury may have an opportunity to pass on the evidence. Armstrong v. State,30 Fla. 170, 11 Sou. Rep. 618, 17 L.R.A. 484.
  Reversed on rehearing and remanded for a new trial. *Page 608
DAVIS, C. J., and ELLIS, TERRELL and BUFORD, J. J., concur.
WHITFIELD and BROWN, J. J., concur in the reversal.